                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

THOMAS WAYNE WALLER                                     CIVIL ACTION NO. 19-1177

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

WARDEN JIM TUTEN, ET AL.                                MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 25] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Thomas Wayne

Waller’s claim that he was incarcerated beyond his release date is DISMISSED as duplicative,

frivolous, and malicious.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

remaining claims are DISMISSED as frivolous and for failing to state claims on which relief

may be granted.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s motion

for preliminary injunction, [Doc. No. 1], is DENIED AS MOOT.

       MONROE, LOUISIANA, this 27th day of January, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
